Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-13 and 15 is withdrawn in view of the newly discovered reference(s) to Kim et al. (Remote epitaxy through graphene enables two-dimensional material-based layer transfer) (cited in IDS dated 8/26/2021).  Rejections based on the newly cited reference follow. The newly cited reference has an inventor in common and may be overcome. See Interview Summary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (Remote epitaxy through graphene enables two-dimensional material-based layer transfer) (cited in IDS dated 8/26/2021), alternatively in view of in view of  Kim, J. et al., (Principle of direct van der Waals epitaxy of single-crystalline films on epitaxial graphene, cited IDS 8/26/2021) (Kim J.).
The applied primary reference has a common inventor with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). But as the publication is less than 1 year prior to the file date, applicant may overcome the rejection under 35 U.S.C. 103 by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application.  See generally MPEP § 717.02.

Regarding claim 1, Kim discloses a method of fabricating a photovoltaic (PV) device, the method comprising: 
forming a release layer comprising a two-dimensional (2D) material (graphene monolayer) on a first substrate having a first lattice constant (GaAs substrate) (see page 341); 
epitaxially growing a first PV layer on the release layer using the first substrate as a seed (epitaxial growth of GaAs films on graphene (see Fig. 2) the first PV layer having a second lattice constant substantially equal to the first lattice constant of the first substrate (i.e. GaAs epilayer grown on monolayer graphene exhibits (001) orientation of the substrate; i.e. regardless of the type of graphene and its alignment to the substrate, GaAs epilayers are registered to the GaAs substrate through monolayer graphene) (see page 341); 
removing the first PV layer from the release layer (page 341 and 344); and 
epitaxially growing a second PV layer on the release layer (i.e. where the ability to re-use the graphene-coated substrates, footnote to reference 8) (see page 340).
Alternatively, (reference of footnote 8, Kim, J et al., Principle of direct van der Waals epitaxy of single-crystalline films on epitaxial graphene, cited IDS 8/26/2021) discloses epitaxially growing a second PV layer on the release layer (see Kim, J et al. from footnote 8, pages 1-6).
It would be obvious for a person having ordinary skill in the art to modify the method of Kim to re-use the graphene coated substrate as the court has held it would be obvious to combine prior art elements according to known methods to yield predictable results. See MPEP § 2143.



Regarding claim 3, Kim discloses a method of claim 2, wherein forming the graphene monolayer comprises: 
fabricating the graphene monolayer on a second substrate; and 
transferring the graphene monolayer from the second substrate to the first substrate (see Kim pages 340-343).

Regarding claim 4, Kim discloses a method of claim 1, wherein epitaxially growing the first PV layer comprises: epitaxially growing a first emitter layer on the release layer; and
 epitaxially growing a first base layer on the first emitter layer (see pages 340-343).

Regarding claim 5, Kim discloses a method of claim 4, but does not specifically disclose further comprising: 
placing the first base layer in contact with a host substrate such that the first emitter layer is oriented to receive incident light for generating electricity. Facing a photovoltaic layer toward incident light is inherent to the functioning of a photovoltaic layer. See MPEP § 2112.

Regarding claim 6, Kim discloses a method of claim 1, wherein epitaxially growing the first PV layer comprises epitaxially growing a single-junction PV cell (see pages 340-343).



Regarding claim 8, Kim discloses a method of claim 1, wherein epitaxially growing the first PV layer comprises epitaxially growing a multi-junction PV cell (see pages 341-343) (see also MPEP § 2144.03).

Regarding claim 9, Kim discloses a method of claim 8, wherein the multi-junction PV cell comprises at least one of a GaAs/InGaP double-junction PV cell, a GaInAsP/GaInAs double-junction PV cell, an InGaAs/GaAs/InGaP triple-junction PV cell, an InGaP/GaAs/GaInAsP/GaInAs four-junction PV cell, or an InP/InGaAs double-junction PV cell (see pages 340-343) (see also MPEP § 2144.03).

Regarding claim 10, Kim discloses a method of claim 1, further comprising: transferring the first PV layer to a host substrate; and transferring the second PV layer onto the first PV layer via at least one of wafer bonding or grid bonding (see pages 340-343) (see also MPEP § 2144.03).

Regarding claim 11, Kim discloses a method of claim 10, wherein removing the first PV layer comprises: forming a metal stressor on the first PV layer; and disposing the metal stressor in contact with the host substrate (see pages 340-343) (see also MPEP § 2144.03).



Regarding claim 13, Kim discloses a method of claim 1 wherein removing the first PV layer comprises: forming an electrode on the first PV layer; disposing a flexible tape on the electrode; and pulling the first PV layer and the electrode off the release layer with the flexible tape so as to form a flexible PV cell (see pages 340-343) (see also MPEP § 2144.03).

Regarding claim 15, Kim discloses a method of fabricating a photovoltaic (PV) device, the method comprising: 
forming a graphene monolayer on a first substrate having a first lattice constant; 
epitaxially growing a first emitter layer on the graphene monolayer release layer using the first substrate as a seed; 
epitaxially growing a first base layer on the first emitter layer to form a first PV layer, the first PV layer having a second lattice constant substantially equal to the first lattice constant of the first substrate; 
transferring the first PV layer to a host substrate such that the first emitter layer is oriented to receive incident light for generating electricity; and 
epitaxially growing a second PV layer on the graphene monolayer release layer (see Kim pages 340-343). Alternatively in view of Kim J (see pages 1-6). See discussion of claim 1. Further, facing the emitter layer to receive incident light is inherent to the functioning of a PV device. See MPEP § 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721